Case: 12-50758        Document: 00512212965        Page: 1     Date Filed: 04/18/2013




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                           April 18, 2013
                                     No. 12-50758
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

SONIA ELADIA ACOSTA SALDIVAR,

                                                  Plaintiff - Appellee

v.

ERICK RODELA,

                                                  Defendant - Appellant


                     Appeal from the United States District Court
                          for the Western District of Texas
                                USDC No. 3:12-CV-76


Before HIGGINBOTHAM, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Sonia Saldivar filed a complaint in federal district court, seeking relief
under the International Child Abduction Remedies Act.1 The district court
entered judgment in her favor on June 22, 2012. Its order explained that
Saldivar had fourteen days to file an itemized request for attorney’s fees and
costs. Saldivar filed that request fifteen days later, on July 7, 2012. Defendant
Erick Rodela responded on July 16, 2012, contending in part that Saldivar’s

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
       1
           42 U.S.C. § 11601.
     Case: 12-50758          Document: 00512212965        Page: 2   Date Filed: 04/18/2013

                                         No. 12-50758

request was untimely.2 On July 20, 2012, Rodela filed a notice of appeal “from
a final order entered in this action on June 22, 2012.”
       The district court awarded fees and costs in an order dated October 10,
2012. Rodela did not file a notice of appeal from that order. Rodela now contends
that because Saldivar’s motion was untimely, the district court abused its
discretion by partially granting her request for fees and costs. Because Rodela
did not appeal from the October 10 order, we lack jurisdiction to resolve this
contention.
       Federal Rule of Appellate Procedure 3(c)(1)(B) provides that a “notice of
appeal must . . . designate the judgment, order, or part thereof being appealed.”3
That requirement is jurisdictional.4 “Where the appellant notices the appeal of
a specified judgment only or a part thereof, . . . this [C]ourt has no jurisdiction
to review other judgments or issues which are not expressly referred to and
which are not impliedly intended for appeal.”5 Although the district court’s June
22, 2010 order mentioned costs and fees, the court did not award costs and fees
until several months after Rodela filed his notice of appeal. And while Rodela did
not appeal until briefing on cost- and fee-shifting was complete, he “could not
have intended to appeal the [cost- and fee-shifting] ruling in [his] notice[] of
appeal because the [cost- and fee-shifting] order had not yet been made at the




       2
           Saldivar replied to this response on July 19, 2012.
       3
           FED. R. APP. P. 3(c)(1)(B).
       4
        See Gonzalez v. Thaler, 132 S. Ct. 641, 651–52 (2012); Taylor v. Univ. of
Phoenix/Apollo Group, 487 F. App'x 942, 948–49 (5th Cir. 2012) (per curiam).
       5
         Molina v. Equistar Chems. LP, 261 F. App’x 729, 732 (5th Cir. 2008) (quoting Pope v.
MCI Telecomms. Corp., 937 F.2d 258, 266 (5th Cir.1991) (internal quotation marks omitted))
(alteration in original).

                                                2
     Case: 12-50758       Document: 00512212965           Page: 3    Date Filed: 04/18/2013

                                       No. 12-50758

time the notice[] of appeal [was] filed.”6 We therefore DISMISS.




       6
         Taylor, 487 F. App’x at 949 (emphasis added); cf. U.S. ex rel. Stebner v. Stewart &
Stephenson Servs, Inc., 144 F. App'x 389, 394–95 (5th Cir. 2005) (per curiam) (“Concerning his
challenge to the approximately $ 42,000 in costs awarded S & S, Stebner filed a notice of
appeal from the 2 February 2004 judgment on 1 March 2004, after S & S had filed its bill of
costs on 17 February and Stebner had filed a motion on 27 February for review of costs. On
7 April, the district court granted S & S’s original bill of costs. That 7 April decision was an
independently appealable order. . . . Stebner’s 1 March notice of appeal specifies appeal only
from the 2 February judgment. Because he failed to file a supplemental notice of appeal,
specifying the 7 April costs-award, we lack jurisdiction to review this issue.”).

                                               3